DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 This action is in response to applicant’s communication filed on 5/26/2020.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/24/2020,12/15/2020 considered by the examiner.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Doping concentration 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4,  8, 9, 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tian et al (US 2019/0019839).
With respect to claim 1, Tian et al ‘839 teach an inorganic light-emitting diode chip, comprising an undoped gallium nitride layer and a light-emitting unit arranged on the undoped gallium nitride layer, wherein the light-emitting unit comprises a first light-emitting subunit “141” and a second light-emitting
Subunit”142”, the first light-emitting subunit”141” comprises a first N-type gallium nitride layer”121”, a first multi-quantum well layer”111” and a first P-type gallium nitride layer”122” that are sequentially arranged, and the second light-emitting subunit “142”comprising a second P-type gallium nitride layer”122”, a second multi-quantum well layer”112” and a second N-type gallium nitride layer” that are sequentially arranged on a surface of the first P-type gallium nitride layer; an orthogonal projection of the second multi-quantum well layer”112” on the undoped gallium nitride layer”102,103” is smaller than an orthogonal projection of the first multi-quantum well layer on the undoped gallium nitride layer; 
With respect to claim 3, Tian et al teach the inorganic light-emitting diode chip of claim 1, wherein the first multi-quantum well layer is a green light multi-quantum well layer, and the second multi-quantum well layer is a blue light multi-quantum well layer; or the first multi-quantum well layer is a blue light multi-quantum well layer, and the second multi-quantum well layer is a green light multi-quantum well layer(para 0038).
 With respect to claim 4, refer above 112 rejection. 
With respect to claim 8, Tian et al teach the inorganic light-emitting diode, wherein an area of the orthogonal projection of the second multi-quantum well layer on the undoped gallium nitride layer accounts for 40% to 60% of an area of the orthogonal projection of the first multi-quantum
well layer on the undoped gallium nitride layer. (fig.2 and related description).
With respect to claim 9, Tian et al inherently teach the inorganic light-emitting diode chip of claim 1, wherein a thickness of the first multi-quantum well layer is 5 nm to 20 nm, and a thickness of the second multi-quantum well layer is 5 nm to 20 nm since quantum well layers are formed in the order of nanometers.
With respect to claim 17, Tian et al teach the inorganic light-emitting diode chip of claim 1, wherein the first multi- quantum well layer is a blue light multi-quantum well layer, and the second multi-quantum well layer is a green light multi-quantum well layer (para 0038).
 Method claims 10-15, 19   are allowed.
Claims 2, 5-7, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Prior art neither teach nor suggust transparent layer on n-type semiconductor layer and then followed by welding and silicon nitride between transparent electrode and welding as  recited in claims 5-7. 
Prior art neither teach nor suggust a  first p-type gallium nitride layer as top layer in first lighting subunit and then second p-type gallium nitride layer for second light emitting subunit, where second gallium nitride layer in contact with first gallium nitride layer. contact with first p-type gallium nitride layer as claimed in claim 2, 10-15,19
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art teach stacked light emitting diode units for emitting green, blue light.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITRI MULPURI whose telephone number is (571)272-1677. The examiner can normally be reached on Mon-Fri from 8am to 4.30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith, can be reached at telephone number 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/SAVITRI MULPURI/               Primary Examiner, Art Unit 2816